           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                        No. 3:18-cv-85-DPM

RACHELLE ELDRIDGE-BRAY;
and TAX & FINANCIAL
ADV ANT AGE GROUP, INC.                                 DEFENDANTS

                    PERMANENT INJUNCTION
     Motion, NQ 7, granted.     Tax & Financial has not answered or
otherwise appeared. Service was waived by the corporation's sole
officer and registered agent. NQ 1 at 3; NQ 4. All material facts alleged
in the United States' complaint are deemed admitted by the default.
Based on those facts, and Tax & Financials stipulation, NQ 2-3, the
United States is entitled to an injunction against this company to
prevent recurrence of the conduct. 26 U.S.C. § 7407(b)(l)(A)-(D) & 26
U.S.C. § 7407(b)(2). Tax & Financial shall not participate in the tax
return business.    FED. R. CIV. P. 65(d)(l).     Tax and Financial is
permanently enjoined from doing these things:
     (1)   acting as a federal tax return preparer or requesting,
           assisting in, or directing the preparation or filing of federal
           tax returns, amended returns, or other related documents or
           forms for any person or entity other than itself;
     (2)   owning, operating, managing, working in, investing in,
           providing capital loans to, receiving fees or remuneration
           from, controlling, licensing, consulting with, or franchising
           a tax return preparation business;
     (3)   maintaining, assigning, holding, using, or obtaining a
           Preparer Tax Identification Number (PTIN) or an Electronic
           Filing Identification Number (EFIN);
     (4)   engaging in any other activity subject to penalty under 26
           U.S.C. §§ 6694, 6695, 6701, or any other penalty provision in
           the Internal Revenue Code (26 U.S.C.); and
     (5)   engaging in any conduct that substantially interferes with
           the proper administration and enforcement of the internal
           revenue laws.
Tax & Financial shall also close all tax return preparation stores it owns
itself or through an entity, whether these stores do business as Tax &
Financial or under any other name.
     The United States may conduct discovery to monitor Tax &
Financial' s compliance with this permanent injunction.
     The Court retains jurisdiction over Tax & Financial and over this
action to enforce this permanent injunction.




                                   -2-
So Ordered.


                    D.P. Marshalf Jr.
                    United States District Judge




              -3-
